DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on February 19, 2021 and wherein the Applicant has amended claims 1, 10-11, 13, 15-16, 18, 20-21, 25, 28, 30, 33, withdrawn claims 2-9, 35-39, 42.
In virtue of this communication, claims 1-42 are currently pending in this Office Action.
With respect to the objection of claims 10-22, 26-34 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs of page 19-20 in Remarks filed on February 19, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 10-22, 26-34 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 42 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 21 in Remarks filed on February 19, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 42 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-41 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 5 of page 21, paragraph 1 of page 22, and the last paragraph of page 22 in Remarks filed on February 19, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Examiner Comments
With respect to the withdrawn claims 2-9, 35-39, 42, a complete reply to the final office action must include cancellation of non-elected claims or other appropriate action (35 CFR 1.144) and see MPEP 821.01.
Claims 10-34 recited functions that are considered as claim preamble because none of the functions is performed by anyone of the claimed “renderer”, “decorrelator”, and “combiner” as recited in the parent claim 1, but performed by the preamble “multi-channel audio decoder” and a preamble merely recites the purpose of a process or the intended use of a structure and see In re Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), etc. and see MPEP 2111.02, II and MPEP 2111.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites “the multi-channel audio decoder is configured to combine the rendered audio signals Ž with the one or more decorrelated audio signals W, to acquire the at least two output audio signals Ź according to …” and the parent claim 1 recites “the multi-channel audio decoder comprises a combiner configured to combine the rendered audio sgnals … to acquire the at least two output audio signals”, which is confusing because it is unclear whether “acquire the at least two output audio signals” is performed by “a combiner” comprised in “a multi-channel audio decoder” as recited in parent claim 1 or performed by “the multi-channel audio decoder” as recited in the child claim 10 and thus, renders claim indefinite. It appears that the child claim 10 would be not a further limitation of the parent claim 1. Claims 11-14, 27-34 are rejected due to the dependencies to claim 10.
Claim 15 is rejected for the at least similar reasons as described in claim 10 above since claim 15 recites the similar deficient features as recited in claim 10, e.g., claim 15 recites “the multi-channel audio decoder is configured to combine the rendered audio signals … to acquire the at least two output audio signals …”. Claims 16-22, 26 are rejected due to the dependencies to claim 15.
Claim 23 is rejected for the at least similar reasons as described in claim 10 above since claim 23 recites the similar deficient features as recited in claim 10, e.g., claim 23 recites “the multi-channel audio decoder is configured to combine the rendered audio signals … to acquire the output audio signals …”. Claim 24 is rejected due to the dependency to claim 23.
Claim 25 is rejected for the at least similar reasons as described in claim 10 above since claim 25 recites the similar deficient features as recited in claim 10, e.g., claim 25 recites “the multi-channel audio decoder is configured to combine the rendered audio signals … to acquire the output audio signals …”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 25, 27-28, 30-34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over ISO23003-1 (“ISO/IEC 23003: 2006(E), Part 1: MPEG Surround”, 75. MPEG Meeting; 16-01-2006 -20-01-2006; Bangkok; no. N7947, 3 March 2006, XP030014439, ISSN:0000-0341, pages 1-289, provided in IDS filed on March 6, 2017) and in view of references  ISO23003-2 ("ISO/IEC 23003-2, 1st edit, Part 2: Spatial Audio Object Coding SAOC”, 1st edition, 2010-10-01, pages 1-138).
Claim 1: ISO23003-1 teaches a multi-channel audio decoder (fig. 3 in page 10) for providing at least two output audio signals (reconstructed original in fig. 3) on the basis of an encoded representation (dashed line outputted from stereo coder in fig. 3),
wherein the multi-channel audio decoder comprises a renderer (part of SAC up-mix processing in fig. 3) configured to render a plurality of decoded audio signals (output from n,kOTT1, Vn,kOTT2, and Vn,kTTTo, generated by M1 or TTT0 operation in fig. 26) in dependence on one or more rendering parameters (including ancillary data through SAC up-mix processing in fig. 3 or including CPC/CLDTTT, ICCTTT, etc., in fig. 26) which define a rendering matrix (e.g., at least pre-matrix M1, etc. and details in section 6.5, Calculation of pre-matrix M1), to acquire a plurality of rendered audio signals (intermediate audio signals outputted from applying the M1 to the input audio signals XL0 and XR0 in fig. 25 and implemented in TTT0 processing in fig. 26 and output the signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo, to be decorrelated), and
wherein the multi-channel audio decoder comprises a decorrelator configured to derive one or more decorrelated audio signals (other part of SAC upmix processing in fig. 3 and decorrelated audio signals d1, d2, d3 from the decorrelators D1OOT, D2OOT, D0TTT and implemented in OOT1, OOT2, OTT0 by taking the intermediate audio signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo, outputted from the TTT0 processing) from the rendered audio signals (the intermediate signals signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo, by OTTx modules, x=0, 1, 2 in fig. 26 and by applying M1 to the xL0 and xR0 as input audio signals in fig. 25), and 
wherein the multi-channel audio decoder comprises a combiner (other part of the SAC upmix processing in fig. 3 and within the OTTx modules, see “MPEG Surround – The ISO/MPEG Standard for Efficient and Compatiable Multi-Channel Audio Coding” by Herre et al, AES, 122nd Convention 2007 May 5-8 Vienna, Austria, p.4, basic principle of the OTT module in fig. 3) configured to combine the rendered audio signals (inherently within the OTTx modules, mixing x modules having a decorrelator in fig. 26 and inherently energy distribution controlled by CLDx, ICCx, etc., and see Herre’s fig. 3, p.4, col 2, last two paragraphs and p.5, col 1, the first paragraph), with the one or more decorrelated audio signals (input signals including signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo in figs. 25-26), to acquire the at least two output audio signals (including L/Ls, R/Rs, C/LFE in fig. 26);
wherein the multi-channel audio decoder is configured to acquire the decoded audio signals using a parametric reconstruction (ancillary data that used to perform stereo coding and reverse operation at the decoder in fig. 3 and details in fig. 4 and as the application of spatial parameters in fig. 10).
However, ISO23003-1 does not explicitly teach wherein the decoded audio signals are reconstructed object signals, and wherein the multi-channel audio decoder is configured to derive the reconstructed object signals from one or more downmix signals using a side information.
ISO23003-2 teaches an analogous field of endeavor by disclosing multi-channel audio decoder (subtitle: Spatial Audio Object coding SAOC and Scope in page 7 and 5.1 Introduction, decoder side, in p.13 and right side of fig. 2 in page 14) and wherein combining (through adders in fig. 15) a scaled version of the rendered audio signals (output from Gn,k by taking Xn,k in fig. 14) with the one or more decorrelated audio signals (output signal of 
    PNG
    media_image1.png
    21
    27
    media_image1.png
    Greyscale
 which is post matrix processing of the decorrelator which outputs 
    PNG
    media_image2.png
    23
    31
    media_image2.png
    Greyscale
 in fig. 15) and wherein the decoded audio signals are reconstructed object signals (Output from SAOC decoder in fig. 2), and wherein the multi-channel audio decoder is configured to derive the reconstructed object signals from one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the reconstructed object signals and wherein the multi-channel audio decoder is configured to derive the reconstructed object signals from one or more downmix signals using a side information, as taught by ISO23003-2, to the decoded audio signals in the multi-channel audio decoder, as taught by ISO23003-1, for the benefits discussed above.
Claim 40 has been analyzed and rejected according to claim 1 above.
Claim 10: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to combine the rendered audio signals 
    PNG
    media_image3.png
    26
    17
    media_image3.png
    Greyscale
 with the one or more decorrelated audio signals W, to acquire the at least two output audio signals 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
 according to

    PNG
    media_image5.png
    31
    144
    media_image5.png
    Greyscale

wherein P is a mixing matrix which is applied to the rendered audio signals 
    PNG
    media_image3.png
    26
    17
    media_image3.png
    Greyscale
, and
wherein M is a mixing matrix which is applied to the one or more decorrelated audio signals W (ISO23003-2, 
    PNG
    media_image6.png
    137
    757
    media_image6.png
    Greyscale
and P is mapped to GMod above and M is to P2 above and 7.6.3.3 Stereo Preprocessing, p.52-53).
Claim 11: the combination of ISO23003-1, ISO23003-2, further teaches, according to claim 10 above, wherein the multi-channel audio decoder is configured to adjust at least one out of the mixing matrix P and the mixing matrix M such that correlation characteristics or desired covariance characteristics (ISO23003-2, GMod is determined upon at least covariance matrix of the predicted signal and 7.6.3.3 Steroe Preprocessing, p.52-53).
Claim 12: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 10 above, wherein the multi-channel audio decoder is configured to jointly compute the mixing matrix P and the mixing matrix M (ISO23003-2, through covariance matrix 
    PNG
    media_image7.png
    22
    12
    media_image7.png
    Greyscale
 and variable G, and 7.6.3.3 Stereo Preprocessing in p.53-54).
Claim 25: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to combine the rendered audio signals 
    PNG
    media_image3.png
    26
    17
    media_image3.png
    Greyscale
 with the one or more decorrelated audio signals W, to acquire the output audio signals 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
 according to 

    PNG
    media_image8.png
    26
    165
    media_image8.png
    Greyscale

Wherein P=Pdry and M=Pwet wherein 
    PNG
    media_image9.png
    82
    487
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    29
    40
    media_image10.png
    Greyscale
is a covariance matrix of the rendered audio signals 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
 and wherein 
    PNG
    media_image11.png
    25
    42
    media_image11.png
    Greyscale
is an estimated covariance matrix of the one or more decorrealted audio signals after the matrix Pwet has been applied (ISO23003-2, see the gain vector gvec in p.53).
Claim 27: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 10 above, wherein the multichannel audio decoder is configured to set the mixing matrix P to be an identity matrix, or a multiple thereof, and to compute the mixing matrix M (ISO23003-1, 6.4.4.2 vector definitions for the 7-2-7 configurations and ISO23002-2, P2 is given in p.53).
	Claim 28: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 27 above, wherein the multi-channel audio decoder is configured to determine the mixing matrix M such that a difference 
    PNG
    media_image12.png
    24
    27
    media_image12.png
    Greyscale
 between a desired covariance matrix C and a covariance matrix 
    PNG
    media_image13.png
    22
    26
    media_image13.png
    Greyscale
, which is defined as is equal to

    PNG
    media_image14.png
    31
    114
    media_image14.png
    Greyscale
, or approximates (), a covariance (ISO23003-2, 
    PNG
    media_image15.png
    21
    18
    media_image15.png
    Greyscale
 in p.53 and GD as M and G*D* as MH)

    PNG
    media_image16.png
    26
    87
    media_image16.png
    Greyscale

, wherein the desired covariance matrix C is defined as 
	
    PNG
    media_image17.png
    31
    112
    media_image17.png
    Greyscale

(ISO23003-2, Fl,m,x in fig. 58 and Al,m mapped to R and also target covariance F in 7.6.3.2 Rendering of object energies F=MrenEM*ren in p.49) wherein R is a rendering matrix (ISO23003-2, Mren in p.49), wherein Ex is an object covariance matrix, and wherein Ew is a covariance 
    PNG
    media_image13.png
    22
    26
    media_image13.png
    Greyscale
 is a covarnace matrix of the rendered audio signals (see the discussion of claim 10 above).
Claim 30 has been analyzed and rejected according to claim 10 above.
Claim 31: the combination of ISO23003-1 and ISO23003-2 further teaches, according to claim 10 above, wherein the multi-channel audio decoder is configured to combine the rendered audio signals with the one or more decorrelated audio signals such that only autocorrelation values or autocovariance values of rendered audio signals are modified while cross-correlation values or cross-covariance values are left unchanged (ISO23003-1, only autocorrelation is performed in fig. 22 of page 91 and ISO23003-2, decorrelator in fig. 15 of p.56).
Claim 32 has been analyzed and rejected according to claims 10 and 27above (about identity matrix).
Claim 33 has been analyzed and rejected according to claims 30 and 10, 12 above.
Claim 34 has been analyzed and rejected according to claims 33 and 25 above.

Claims 13-24, 26, 29, 41 are rejected under 35 U.S.C. 103 as being unpatentable over ISO23003-1 (above) and in view of references ISO23003-2 (above) and Koppens et al (US 20110264456 A1, hereinafter Koppens).
Claim 41: the combination of ISO23003-1 and ISO23003-2 teaches all the elements of claim 41, according to claim 40 above, except a non-transitory digital storage medium comprising a computer program to perform a method by the computer program runs on a computer.
Koppens teaches an analogous field of endeavor by disclosing multi-channel audio decoder (title and abstract, ln 1-2 and element 12 in fig. 1) and a non-transitory digital storage medium is disclosed (computer-readable medium such as a CD, a disk, DVD, a memory stick, a memory card or memory chip and p.11, para 136) and wherein a computer program stored in the computer-readable medium and by a computer to perform a method when the computer program runs on a computer (computer program and computer and p.2, para 13 and p.11, para 136) for flexible and as-demand audio rendering in audio decoding side with no restriction of the audio scene at audio encoding side and lossless of original covariance of the audio channel signals implemented on a computer (p.2, para 10 and 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the non-transitory digital storage medium and the computer program for performing the method when the computer program runs on the computer, as taught by Koppens, to the method, as taught by the combination of ISO23003-1 and ISO23003-2, for the benefits discussed above.
Claim 13: the combination of ISO23003-1, ISO23003-2, and Koppens teaches all the elements of claim 13, according to claim 10 above, including a covariance matrix 
    PNG
    media_image18.png
    23
    24
    media_image18.png
    Greyscale
of the at least two output audio signals 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
 approximates or equals a desired covariance matrix C (ISO23003-1, through mix matrix M2 in fig. 25, signal Y including yL, yLs, yR, yRs, yC, yLFE in fig. 25 and ISO23003-2, a desired correlation characteristics or covariance characteristic, desired covariance matrix Fl,m, 7.7.2.1 Mono to binaural “x-1-b” processing mode in p.56, and matrix Al,m and p.58 for desired covariance matrix Fl,m and Koppens, target covariance matrix derived according to target ICC and p.8, para 86-87 and through setting mixing ratio between dry and except acquiring a combined mixing matrix F = [P M].
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized choosing an equivalent format of a matrix operation or matrix combination or separation is a matter of designer's choice, for example, using matrix representation of such as 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
=[P M]*[ 
    PNG
    media_image19.png
    19
    15
    media_image19.png
    Greyscale
  W]T, i.e., 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
=F*Q and F = [P M] and Q= [ 
    PNG
    media_image19.png
    19
    15
    media_image19.png
    Greyscale
  W]T or using formula representation 
    PNG
    media_image5.png
    31
    144
    media_image5.png
    Greyscale
, for example, using the matrix representation is better for using matrix operators, while using formula representation is better to understand the relationships among variables, etc.
Claim 14: the combination of ISO23003-1, ISO23003-2, and Koppens further teaches, according to claim 13 above, wherein the multi-channel audio decoder is configured to determine the combined mixing matrix F such that the covariance matrix

    PNG
    media_image20.png
    26
    120
    media_image20.png
    Greyscale

(ISO23003-2, covariance matrix 
    PNG
    media_image15.png
    21
    18
    media_image15.png
    Greyscale
 in p.53 and desired covariance matrix Fl,m,x, p,58, and Koppen, XX*, YX*, YY* in p.8, para 88) is equal to the desired covariance matrix

    PNG
    media_image21.png
    29
    125
    media_image21.png
    Greyscale

(ISO23003-2, Cl,m, p.58, and Koppens, target coherence matrix F=AEA* and p.5, para 50 and leads to target covariance matrix YY*=ASS*A* and p.8, para 87) wherein Es is a covariance matrix of a signal S combining the rendered audio signals 
    PNG
    media_image19.png
    19
    15
    media_image19.png
    Greyscale
 and the one or more decorrelated l,m is a covariance matrix, and Koppens, SS* is covariance matrix of a signal S and p.8, para 87), which is defined as

    PNG
    media_image22.png
    65
    79
    media_image22.png
    Greyscale

wherein Ex is an object covariance matrix (ISO23003-2, signals applied to the matrix Al,m and p.58, and Koppens, E is defined in p.6, para 53 and the discussion in claim 13 above).
Claim 15: the combination of ISO23003-1, ISO23003-2, and Koppens further teaches, according to claim 10 above,
wherein the multi-channel audio decoder is configured to combine the rendered audio signals 
    PNG
    media_image19.png
    19
    15
    media_image19.png
    Greyscale
 (ISO23003-1, L, Ls, R, Rs, C, LFE outputted from predecorrelator matrix M1 in e.g., 6.4.5.1 Introduction, fig. 30 in p.106, and ISO23003-2, output from Gn,k in fig. 15, p. 56 and Koppens, inputted to Gn,k in fig. 4) with the one or more decorrelated audio signals W (ISO23003-1, output signals from decorrelator in fig. 30, p.106 and ISO23003-2, 
    PNG
    media_image23.png
    26
    35
    media_image23.png
    Greyscale
 in fig. 15 of p. 56 and Koppens, output signals from decorerlator in fig. 2), to acquire the at least output audio signals 
    PNG
    media_image4.png
    26
    18
    media_image4.png
    Greyscale
 (ISO23003-2, signal 
    PNG
    media_image24.png
    27
    38
    media_image24.png
    Greyscale
 in fig. 15 of p.56 and Koppens, 
    PNG
    media_image24.png
    27
    38
    media_image24.png
    Greyscale
 in fig. 2) according to

    PNG
    media_image25.png
    25
    162
    media_image25.png
    Greyscale

or according to
    PNG
    media_image26.png
    23
    166
    media_image26.png
    Greyscale

or according to 
    PNG
    media_image27.png
    29
    193
    media_image27.png
    Greyscale

wherein P is a mixing matrix which is applied to the rendered audio signals 
    PNG
    media_image19.png
    19
    15
    media_image19.png
    Greyscale
, and
wherein M is a mixing matrix which is applied to the one or more decorrelated audio signals W (ISO23003-1, M1 is structured by R1l,R(k), G1l,R(k), Hl,R(k), p.115-116, and M2 is structured 2, p.131, section 6.5.3 and M3 applied to all signals including decorrelated audio signals and rendered audio signals L, R, C, and M3 is structured by an equation having element R3l,m, p.138, section 6.5.4.2 Calculation of R3 for an arbitrary configuration and see the discussion in claim 10 above),
wherein Adry is a first correction matrix or a first adjustment matrix (ISO23003-1, M1xM3 and M2xM3 in fig. 25 and thus, M3 becomes correction matrix for direct signal and decorrelated signals and ISO23003-2, Gn,k in fig. 15 of p.56 and Koppens, Gn,k in fig. 4), wherein Awet is a second correction matrix or a second adjustment matrix (P2n,k in fig. 4).
Claim 16 has been analyzed and rejected according to claims 15 and 11 above and the combination of ISO23003-1, ISO23003-2, and Koppens further teaches wherein the multi-channel audio decoder is configured to adjust at least one out of the mixing matrix P and the mixing matrix M such that correlation characteristics or covariance characteristics of the at least two output audio signals Z or of audio signals acquired by a mixing of Z and W using P and M approximate or equal the desired correlation characteristics or desired covariance characteristics (discussion of claim 11 above and Koppens, through the Gn,k and/or P2n,k through output from the SAOC parameter processing unit 42 in fig. 4).
Claim 17 has been analyzed and rejected according to claims 15 and 12 above.
Claim 18 has been analyzed and rejected according to claims 15 and 13 above.
Claim 19 has been analyzed and rejected according to claims 18 and 14 above.
Claim 20: the combination of ISO23003-1, ISO23003-2, and Koppens further teaches, according to claim 15 above, wherein the multi-channel audio decoder is configured to determine the first correction matrix such that a contribution of the rendered audio signals Gn,k is obtained according to first rendering prescription Gl,m depending on the inter-object cross correlation information, the object level information, the downmix information, rendering information relating each audio signal to a virtual speaker position and HRTF parameters and p.11, para 139), and/or wherein the multi-channel audio decoder is configured to determine the second correction matrix such that a contribution of the decorrelated audio signals onto the at least two output audio signals is limited (Koppens, a second rendering prescription P2l,m depending on the inter-object cross correlation information, the object level information, the downmix information, the rendering information and the HRTF parameters and p.11, para 139).
Claim 21 has been analyzed and rejected according to claims 15 and 20 above.
Claim 22: the combination of ISO23003-1, ISO23003-2, and Koppens further teaches, according to claim 21 above, wherein the properties of the rendered audio signals, and/or of the decorrelated audio signals, and/or of the desired output audio signals, and/or of the mixed rendered audio signals, and/ or the mixed decorrelated audio signals are energy properties, or correlation properties, or covariance properties (see the discussion in claims 15 and 20 above and the matrix is related to energy inherency).
Claim 23 has been analyzed and rejected according to claim 15 above and the combination of ISO23003-1, ISO23002-2, and Koppens further teaches a threshold value (Koppens, threshold for coherence and p.4, para 64)
Claim 24 has been analyzed and rejected according to claim 23 above (Koppens, constant threshold value).
Claim 26 has been analyzed and rejected according to claims 15 and 25 above (also see ISO23003-2, about d36 in p.50).
Claim 29 has been analyzed and rejected according to claims 28 and 26 above.

Claims 1, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Engdegard et al. (“Spatial Audio Object Coding SAOC – The Upcoming MPEG Standard on Parametric Object Based Audio Coding”, Audio Engineering Society Convention Paper 7377, the 124th Convention, Amsterdam, The Netherlands, May 17-20, 2008, pages 1-15) and in view of reference Seefeldt et al (US 20080126104 A1, hereinafter Seefeldt).
Claim 1: Engdegard teaches a multi-channel audio decoder (title and abstract, 1-17 and fig. 1(a) and fig. 1(b) and fig.2(a) and fig.2(b)) for providing at least two output audio signals (M channel audio signals in fig.1(a)/(b) and outputted to multiple speakers in figs.2(a)/(b)) on the basis of an encoded representation (generated and outputted downmix signals from the object encoder in figs.1(a)/(b) and downmix signals with SAOC bitstream in figs.2(a)/(b)),
wherein the multi-channel audio decoder comprises a renderer (including a part of renderer and mixer combination in fig. 1a/b and details in figs. 2a/2b) configured to render a plurality of decoded audio signals (through the mixer/renderer by taking decoded objects 0, 1, …, N in fig.1(a) and through the downmix transcoder in fig.2(b)), which are acquired on the basis of the encoded representation (downmix signals in figs.1(a)/(b) and figs.2(a)/(b)), to a multichannel target scene (through scene rendering engine in figs.2(a)/(b)) in dependence on one or more rendering parameters which define a rendering matrix (generated rendering matrix from the generates rendering matrix in figs.2(a)/(b) and vocal at a center position and 
wherein the multi-channel audio decoder is configured to acquire the decoded audio signals using a parametric reconstruction (decoded objects 0, 1, …, N in fig.1(a) and through the object decoder in figs.1(a)/(b) and as part of the downmix transcoder in fig.2(b));
wherein the decoded audio signals are reconstructed object signals (reconstructed audio objects 1, 2, …, N compared to the inputted audio objects Obj 1, 2, …, N in figs. 1(a)/(b)), and
wherein the multi-channel audio decoder is configured to derive the reconstructed object signals from one or more downmix signals using a side information (the decoded audio objects 1, 2, …, N based on the downmix signals and object meta data as side information).
However, Engdegard does not explicitly teach wherein the multi-channel audio decoder comprises a decorrelator configured to derive one or more decorrelated audio signals from the rendered audio signals, and does not explicitly teach wherein the multi-channel audio decoder comprises a combiner configured to combine the rendered audio signals, or a scaled version thereof, with the one or more decorrelated audio signals, to acquire the at least two output audio signals.
Seefeldt teaches an analogous field of endeavor by disclosing a multi-channel audio decoder (title and abstract, ln 1-12 and decoder in fig. 3 and p.2, para 15) and wherein the multi-channel audio decoder comprises a renderer (including upmixer 36 in fig. 3) configured to render a plurality of decoded audio signals (signal zi i=1, …, n and representing left, center, right, etc. and i and above discussion and p.4, para 28), wherein the multi-channel audio decoder comprises a decorrelator (including Decorrelation Filter 38 in fig. 3) configured to derive one or more decorrelated audio signals from the rendered audio signals (by taking the reconstructed multichannel signal from the upmixer 36 in fig. 3), and wherein the multi-channel audio decoder comprises a combiner (including the adder 46 in fig. 3) configured to combine the rendered audio signals (reconstructed multichannel signal from the upmixer 36 and combined with the scaled decorelated audio signals outputted from the Decorrelation Filters 38 in fig. 3 and via the combining function 46 in fig. 3), or a scaled version thereof (scaled by multiplier 44 in fig. 3), with the one or more decorrelated audio signals (Zj, j=1, 2, …, n, as outputs from the Upmxer 36 in fig. 3), to acquire the at least two output audio signals (the output signals from the combining function 46 in fig. 3) for benefits of achieving an improvement of perception of the original interchannel correlation by performing adjustable covariance of the multichannel audio signals and adjustable decorrelated audio signals for a desired perception of the orginal interchannel correlation (fig. 3 and p.1, para 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the multi-channel audio decoder is configured to derive one or more decorrelated audio signals from the rendered audio signals, and does not explicitly teach wherein the multi-channel audio decoder is configured to combine 
Claim 40 has been analyzed and rejected according to claim 1 above.
Claim 41: the combination of Engdegard and Seefeldt further teaches, according to claim 40 above, a non-transitory digital storage medium comprising a computer program to perform the method of claim 40 by the computer program runs on a computer (a computer-readable storage medium with computer program and computer system to run the program and perform the method and p.5, para 36).

Response to Arguments

Applicant's arguments filed on February 19, 2021 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 10-11, 13, 15-16, 18, 20-21, 25, 28, 30, 33, a response is considered necessary for several of applicant’s arguments since references ISO23003-1, Engdegard, Seefeldt will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued about the claimed feature “rendering a plurality of decoded audio signals to a multi-channel target scene in dependence on one or more rendering parameters”: “neither the signals L, R, C nor the input signals of the L, YLs, YR, YRs, Y and YLFE are adapted to the five-channel output format” because “predecorrelator matrix M1 does not perform a rendering of decoded audio signals to a multi-channel target scene, and the input signals to the decorrelators, which are shown in Fig. 25, are clearly not “rendered audio signals” within the meaning of the independent claim 1”, and because “ISO/IEC23003-1 also cannot contribute anything. In particular, Fig. 26 does not even show any details regarding a provision of decorrelated signals, and consequently also does not show that one or more decorrelated signals are derived from rendered audio signals, rendered in accordance with the definitions of the independent claim 1” and “ISO/IEC23003-1 cannot anticipate or render obvious the fact that a decorrelator derives one or more decorrelated audio signals from rendered audio signals, which are rendered to a multi-channel target scene”, as asserted in paragraph 3 of page 25 and paragraphs 1-2 of page 26 in Remarks filed on February 19, 2021.
In response to the argument cited above, the Office respectfully disagrees because (1) claim 1 broadly recites “render … decoded audio signals, …, to a multi-channel target scene in dependence on …, to acquire a plurality of rendered audio signals” without recitation of what “scene” is and how the “scene” is related to the acquired “rendered audio signals”; and (2) ISO/IEC23003-1 clearly discloses matrix M1 applied to the input stereo signal XLo and XRo (fig. 25 and details as Lo and Ro in fig. 26 and at least including TTT0 operation in fig. 26) and output including Vn,kL, Vn,kR, Vn,kC, Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo, (section 6.4.3.2.1, p.93, and the box V in fig. 25 and wherein Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo are output from TTT0 as the part of M1 operation) and a decorrelator disclosed (within OTT1, OTT2, and OTT0, para 1 of page 92, n,kOTT1, Vn,kOTT2, and Vn,kTTTo are input to W vector in fig. 25 and details in fig. 26, illustrated with green-color markers below) and the output signals from V vector represents multi-channel target scene (e.g., the signal Vn,kOTT2 inputted to OTT1 to generate signals L/Ls corresponding to left-scene, Vn,kOTT1 to R/Rs corresponding to right-scene, and Vn,kTTTo to C/LFE corresponding to a center-scene in fig. 26, i.e., the input signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo of the OTT1, OTT2, and OTT0 modules having the decorrelators indicated scene as the scene in the output signals in fig. 26, illustrated by purple-color arrow below) and therefore, the argument above, about “scene” of the “input signals” to “decorrelator”, is moot. Engdegard and Seefeldt also teaches the

    PNG
    media_image28.png
    493
    1155
    media_image28.png
    Greyscale

similar “scene” of the “input signals” to decorrelator (Engdegard, Lo and Ro are represented as centered vocal and background music around the centered vocal, p.8, col 1, the last paragraph and col 2, the first paragraph and Q-h(n)-P considered as a decorrelator in fig. 3 and Seefeldt, the output of upmixer 36 is signal zi, i=1, …, n, as input signals to decorrelation filter 38 in fig. 3 and the signal zi can represent 5.1-channel scene, p.4, para 28) and thus, the argument above is also moot, according to Engdegard and/or Seefeldt, is also moot.
1OTT, D2OTT and D0TTT are completely different from the signals L, R, C, with which the decorrelated signals d1, d2, and d0 are then combined by application of the mix matrix M2”, as asserted in paragraphs 1-3 of page 27 in Remarks filed on February 19, 2021.
In response to the argument cited above, the Office further respectfully disagrees because ISO23003-1 clearly teaches decorrelators (within the OTTx modules, x=0, 1, 2 in fig. 26 and section 6.4.3.2.1, p.93, and within OTT1, OTT2, and OTT0, para 1 of page 92, referred to 5-1-5, section 5.4.2.1, p.86) and a combiner (inherently within the OTTx modules in fig. 26, and OTT basic operation, see Herre above, fig. 3, p.4, and col 2, last two paragraphs of page 4 and col 1, the first paragraph of page 5) to combine the rendered audio signals, or a scaled version thereof, with the one or more decorrelated audio signals (inherently through mixing of the input signals Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo and the decorrelated Vn,kOTT1, Vn,kOTT2, and Vn,kTTTo, and see Herre, p.4, col 2, the last two paragraphs and p.5, col 1, the first paragraph) to acquire the at least two output audio signals (the output signals to W in fig. 25 and including L/Ls, R/Rs, and 

    PNG
    media_image29.png
    338
    498
    media_image29.png
    Greyscale
(Herre)
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 40 and dependent claims 10-34, 41 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654